DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 recites "... selecting a set of wide-angle intra prediction directions based on a size of a luma block of a picture having a YUV 4:2:2 chroma sampling format; determining an intra prediction direction for the luma block, wherein the intra prediction direction for the luma block is in the set of wide-angle intra prediction directions; determining an intra prediction direction for a chroma block, wherein:
the luma block is collocated in the picture with the chroma block, the chroma block has a different width/height ratio than the luma block, and the intra prediction direction for the chroma block is guaranteed to have the intra prediction direction for the luma block;
using the intra prediction direction for the luma block to generate a prediction block for the luma block; using the intra prediction direction for the chroma block to generate a prediction block for the chroma block; coding the luma block based on the prediction block for the luma block; and coding the chroma block based on the prediction block for the chroma block…” which is neither anticipated nor obvious over the prior art over the record. Claims 11 and 24 are an apparatus and computer readable medium claims corresponding to the method claim 1. All other remaining claims are dependent on any of the above independent claims. Therefore, all the pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE-YONG KIM whose telephone number is (571)270-3669.  The examiner can normally be reached on Mon-Th 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.The fax phone number for the organization where this application or proceeding is assigned is 571-270-4669.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.